FILED
                            NOT FOR PUBLICATION
                                                                             OCT 16 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-30095

              Plaintiff - Appellee,               D.C. No. 4:13-cr-00020-RRB-1

  v.
                                                  MEMORANDUM*
ANDREW PAUL NEWMAN,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted August 13, 2015
                                Anchorage, Alaska

Before: SCHROEDER, RAWLINSON, and MURGUIA, Circuit Judges.

       Appellant Andrew Paul Newman (Newman) challenges his sentence based

on his guilty plea to conspiracy to possess with intent to distribute a controlled

substance and possession with intent to distribute a controlled substance.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The district court did not clearly err in determining that Newman

participated in the narcotics conspiracy. Emails from a co-conspirator evinced that

the co-conspirator needed the approval of his “boss” to complete the drug

transactions. Consistent with his co-conspirator’s description of the conspiracy,

Newman tracked the methamphetamine delivery, drove his co-conspirator to

retrieve the package, and opened the package containing the agreed upon

controlled substance shipment. See United States v. Reed, 575 F.3d 900, 924 (9th

Cir. 2009) (articulating that the existence of a conspiracy may be demonstrated by

a defendant’s conduct and that “[c]oordination between conspirators is strong

circumstantial proof of agreement”) (citation and alteration omitted). In addition,

expert testimony concerning the modus operandi of narcotics trafficking

organizations was consistent with Newman’s conduct. Newman’s statements

while incarcerated praising the co-conspirator’s loyalty further supported the

district court’s findings that Newman participated in the conspiracy to distribute a

controlled substance. See id.



      2.     The district court did not plainly err in calculating the drug quantity

based on the amount of methamphetamine involved in the conspiracy. See United

States v. Gadson, 763 F.3d 1189, 1220 (9th Cir. 2014) (“In making an estimate, the


                                           2
court may consider, among other factors, the price generally obtained for the

controlled substance, financial or other records, and similar transactions in

controlled substances by the defendant. . . .”) (citation, alteration, and internal

quotation marks omitted).



      3.     The district court did not clearly err in applying a role enhancement

pursuant to U.S.S.G. § 3B1.1(c). Newman tracked the package containing the

methamphetamine, drove his co-conspirator to the residence to retrieve the

package, and opened the package after it was retrieved. This evidence supported a

finding that Newman had “the necessary influence and ability to coordinate the

behavior of others so as to achieve the desired criminal result.” United States v.

Doe, 778 F.3d 814, 826 (9th Cir. 2015) (citations omitted).



      4.     The district court did not clearly err in rejecting Newman’s request for

an additional one-point reduction for acceptance of responsibility. See U.S.S.G. §

3E1.1 cmt. n.6 (2013)1 (explaining that the third point for acceptance of




      1
      The Presentence Report utilized the 2013 guidelines in calculating
Newman’s sentence.
                                            3
responsibility may be granted only upon the filing of a formal motion by the

government).

      AFFIRMED.




                                         4